SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. PRESIDING JUSTICE DIERINGER delivered the opinion of the court: This is a supplemental opinion upon the petition for rehearing filed by the appellees. The petitioners raise five points in urging this court to rehear the case: (1) they suggest to the court we have misinterpreted the procedures of the Building Department; (2) they suggest to this court we have misinterpreted the order appealed from in the lower court; (3) they suggest we have misapprehended the facts of this case; (4) they suggest we have misapprehended the law concerning access to public records; and (5) they suggest we should grant a rehearing concerning the class action aspect of their case.  With regard to the petitioners’ first point we would refer them to chapter 13 of the Municipal Code of the City of Chicago. Chapter 13 provides for the establishment and organization of the Department of Buildings of the City of Chicago. It is well established in Illinois and a sound judicial policy fdr the courts in reviewing a case to take judicial notice of any and all statutes and ordinances which pertain to the case. (City of Chicago v. Williams (1912), 254 Ill. 360.) In the instant case we studied the ordinances which set out the Building Department procedures. The fact these ordinances are followed is clear from Commissioner Fitzgerald’s deposition. In support of their second point the petitioners make a number of assertions and attempt to back these up with a series of unpleaded and unproven allegations not properly before this court. We carefully considered the order of the trial court and found it to be overly broad, consequently we reversed it.  Petitioners’ third point is also not well taken. There is no need for us to issue a modified injunction, limiting access to the final reports. The petitioners have a legal right under the Local Records Act (Ill. Rev. Stat. (1975), ch. 116, par. 43.101 et seq.) to see the final reports and our opinion makes this quite clear. It is apparent that our initial opinion has been misconstrued. We stated that official reports of the Department were unavailable until a final report, or final action had been taken. Citing with approval Linder v. Eckard (1967), 261 Iowa 216, 152 N.W.2d 833, should have clearly evidenced our concern that certain preliminary reports, prematurely made public, would hinder rather than further the public interest. A delay in disclosure of these records would serve to forestall such a possibility without great injury to those who might have a legitimate and lawful interest. See People ex rel. Hamer v. Board of Education (1970), 130 Ill. App. 2d 592, 264 N.E.2d 420. As we pointed out, the common law right of a citizen to obtain disclosure is not unlimited. (People ex rel. Better Broadcasting Council, Inc. v. Keane (1973), 17 Ill. App. 3d 1090, 309 N.E.2d 362.) Thus, a delay in disclosure which promotes the public interest is not unreasonable and may serve to promote the function of the public agency involved. Petitioners’ fourth point is somewhat unclear in their petition. We specifically found the petitioners have a right of access to the final reports of the Building Department under the Illinois Local Records Act. They can go in and look at any and all of the final reports of the Building Department at any time dining regular business hours. Petitioners’ last point is that we should grant a rehearing on the class action argument. The trial court properly struck the class allegations of the complaint and we affirmed the trial court’s decision. Our opinion in this case applies to all citizens, so a class action is unnecessary. Accordingly for the reasons contained herein, the petition for rehearing is denied. Denied. LINN and JOHNSON, JJ., concur.